Exhibit 10.1

Execution Copy

TARGA PIPELINE PARTNERS LP,

TARGA PIPELINE FINANCE CORPORATION,

THE SUBSIDIARY GUARANTORS NAMED HEREIN,

AND

U.S. BANK NATIONAL ASSOCIATION,

as Trustee

 

 

THIRD SUPPLEMENTAL INDENTURE

Dated as of April 24, 2015

to

Indenture

Dated as of September 28, 2012

6 5/8% Senior Notes due 2020



--------------------------------------------------------------------------------

THIS THIRD SUPPLEMENTAL INDENTURE (this “Supplemental Indenture”), dated as of
April 24, 2015, is by and among Targa Pipeline Partners LP (formerly known as
Atlas Pipeline Partners, L.P.), a Delaware limited partnership (the
“Partnership”), Targa Pipeline Finance Corporation (formerly known as Atlas
Pipeline Finance Corporation), a Delaware corporation (“Finance Co.” and,
together with the Partnership, the “Issuers”), the Subsidiary Guarantors (as
defined in the Indenture referred to herein) and U.S. Bank National Association,
a national banking association, as trustee (the “Trustee”).

WHEREAS, the Issuers, the Subsidiary Guarantors and the Trustee have heretofore
executed and delivered (i) the Indenture, dated as of September 28, 2012 (the
“Original Indenture”), providing for the issuance of the Issuers’ 6 5/8% Senior
Notes due 2020 (the “Notes”) from time to time in an unlimited aggregate
principal amount, and (ii) the Supplemental Indentures to the Original
Indenture, dated as of December 20, 2012 and January 2, 2015, respectively (the
Original Indenture, as amended and supplemented by such Supplemental Indentures,
being herein called the “Indenture”);

WHEREAS, $355,112,000 in aggregate principal amount of Notes is currently
outstanding;

WHEREAS, Section 9.02 of the Indenture provides that, with the consent of the
Holders of a majority in aggregate principal amount of the then outstanding
Notes, the Issuers, the Subsidiary Guarantors and the Trustee may enter into an
indenture supplemental to the Indenture for the purpose of amending or
supplementing the Indenture or the Notes (subject to certain exceptions);

WHEREAS, the execution and delivery of this Supplemental Indenture have been
authorized by the Board of Directors of the General Partner of the Partnership
and the respective Boards of Directors of Finance Corp. and the Subsidiary
Guarantors;

WHEREAS, the Issuers have requested the Trustee to join with them and the
Subsidiary Guarantors in entering into this Supplemental Indenture for the
purpose of amending the Indenture and the Notes in certain respects as permitted
by Section 9.02 of the Indenture;

WHEREAS, in conjunction with the offer by Targa Resources Partners LP and Targa
Resources Partners Finance Corporation (collectively, “Targa”) to exchange their
6 5/8% Senior Notes due 2020 for the Notes, Targa has been soliciting consents,
on behalf of the Issuers, to the amendments to the Indenture to be effected by
this Supplemental Indenture upon the terms and subject to the conditions set
forth in Targa’s Offer to Exchange dated April 13, 2015 and the related Consent
and Letter of Transmittal (which together, including any amendments,
modifications or supplements thereto, constitute the “Exchange Offer”); and

WHEREAS, (1) the consent of the Holders of a majority in principal amount of the
outstanding Notes to such amendments have been received, all as certified by an
Officers’ Certificate delivered to the Trustee simultaneously with the execution
and delivery of this Supplemental Indenture, (2) the Issuers have delivered to
the Trustee simultaneously with the execution and delivery of this Supplemental
Indenture an Opinion of Counsel relating to this Supplemental Indenture as
contemplated by Section 10.06 of the Indenture and (3) the Issuers and the
Subsidiary Guarantors have satisfied all other conditions required under Article
9 of the Indenture to enable the Issuers, the Subsidiary Guarantors and the
Trustee to enter into this Supplemental Indenture.

NOW, THEREFORE, in consideration of the above premises, each party hereby
agrees, for the benefit of the others and for the equal and ratable benefit of
the Holders of the Notes, as follows:

ARTICLE I

AMENDMENTS TO INDENTURE AND NOTES

Section 1.1 Amendments to Articles 3, 4, 5 and 6 of the Indenture. The Indenture
is hereby amended by deleting the following Sections, paragraphs or clauses of
the Indenture and all references and definitions related thereto in their
entirety:

 

  •   Section 3.09 (Offer to Purchase by Application of Net Proceeds)

 

2



--------------------------------------------------------------------------------

  •   Section 4.03 (Compliance Certificate)

 

  •   Section 4.04 (Taxes)

 

  •   Section 4.05 (Stay, Extension and Usury Laws)

 

  •   Section 4.06 (Change of Control)

 

  •   Section 4.07 (Asset Sales)

 

  •   Section 4.08 (Restricted Payments)

 

  •   Section 4.09 (Incurrence of Indebtedness and Issuance of Disqualified
Equity)

 

  •   Section 4.10 (Liens)

 

  •   Section 4.11 (Dividend and Other Payment Restrictions Affecting
Subsidiaries)

 

  •   Section 4.12 (Transactions with Affiliates)

 

  •   Section 4.13 (Additional Subsidiary Guarantees)

 

  •   Section 4.14 (Designation of Restricted and Unrestricted Subsidiaries)

 

  •   Section 4.15 (Business Activities)

 

  •   Section 4.16 (Sale and Lease-back Transactions)

 

  •   Section 4.17 (Payments for Consent)

 

  •   Section 4.18 (Reports)

 

  •   Section 4.19 (Layering Indebtedness)

 

  •   Sections 5.01(a)(iii)-(iv) and 5.01(b)(iv) (Merger, Consolidation, or Sale
of Assets)

 

  •   Section 6.01(c), (e) and (f) (Events of Default)

For the avoidance of doubt, any obligation imposed upon the Issuers and the
Subsidiary Guarantors by the Trust Indenture Act of 1939, as amended, shall not
be affected by the preceding provisions of this Section 1.1.

Section 1.2 Amendments to Notes. The Notes are hereby amended to delete all
provisions inconsistent with the amendments to the Indenture effected by this
Supplemental Indenture.

ARTICLE II

MISCELLANEOUS PROVISIONS

Section 2.1 Defined Terms. For all purposes of this Supplemental Indenture,
except as otherwise defined or unless the context otherwise requires, terms used
in capitalized form in this Supplemental Indenture and defined in the Indenture
have the meanings specified in the Indenture.

Section 2.2 Indenture. Except as amended hereby, the Indenture and the Notes are
in all respects ratified and confirmed and all the terms shall remain in full
force and effect. This Supplemental Indenture shall form a part of the Indenture
for all purposes, and every Holder of Notes heretofore or hereafter
authenticated and delivered under the Indenture shall be bound hereby and all
terms and conditions of both shall be read together as though they constitute a
single instrument, except that in the case of conflict the provisions of this
Supplemental Indenture shall control. This Supplemental Indenture relates solely
to the Notes and shall not apply to any other series of Securities that may be
outstanding under the Original Indenture as amended and supplemented.

 

3



--------------------------------------------------------------------------------

Section 2.3 Governing Law. THIS SUPPLEMENTAL INDENTURE SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

Section 2.4 Successors. All agreements of the Issuers and the Subsidiary
Guarantors in this Supplemental Indenture and the Notes shall bind their
respective successors. All agreements of the Trustee in this Supplemental
Indenture shall bind its successors.

Section 2.5 Duplicate Originals. All parties may sign any number of copies of
this Supplemental Indenture. Each signed copy shall be an original, but all of
them together shall represent the same agreement. It is the express intent of
the parties to be bound by the exchange of signatures on this Supplemental
Indenture via telecopy or other form of electronic transmission.

Section 2.6 Severability. In case any one or more of the provisions in this
Supplemental Indenture or in the Notes shall be held invalid, illegal or
unenforceable, in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions shall not in any way be affected or impaired thereby, it being
intended that all of the provisions hereof shall be enforceable to the fullest
extent permitted by law.

Section 2.7 Trustee Disclaimer. The Trustee accepts the amendments of the
Indenture effected by this Supplemental Indenture and agrees to execute the
trust created by the Indenture as hereby amended, but on the terms and
conditions set forth in the Indenture, including the terms and provisions
defining and limiting the liabilities and responsibilities of the Trustee, which
terms and provisions shall in like manner define and limit its liabilities and
responsibilities in the performance of the trust created by the Indenture as
hereby amended, and without limiting the generality of the foregoing, the
Trustee shall not be responsible in any manner whatsoever for or with respect to
any of the recitals or statements contained herein, all of which recitals or
statements are made solely by the Issuers and the Subsidiary Guarantors, and the
Trustee makes no representation with respect to any such matters. Additionally,
the Trustee makes no representations as to the validity or sufficiency of this
Supplemental Indenture.

Section 2.8 Effectiveness. This Supplemental Indenture shall be effective only
upon execution and delivery of this instrument by the parties hereto.
Notwithstanding the foregoing sentence or anything else herein to the contrary,
the amendments to the Indenture and the Notes effected by this Supplemental
Indenture shall become operative only upon the payment by Targa, pursuant to the
Exchange Offer, of the full amount of the Early Exchange Consideration or Late
Exchange Consideration, as applicable, on the Settlement Date (as such terms are
defined in the Exchange Offer as in effect on the date hereof) in relation to
all Notes accepted for exchange by Targa, with the result that the amendments to
the Indenture and the Notes effected by this Supplemental Indenture shall be
deemed to be revoked retroactive to the date hereof if such payment shall not
occur on the Settlement Date. Targa shall notify the Trustee promptly after the
occurrence of such payment or promptly after Targa shall determine that such
payment will not occur.

Section 2.9 Effect of Headings. The Section headings herein are for convenience
only and shall not affect the construction thereof.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed, all as of the date first written above.

 

TARGA PIPELINE PARTNERS LP By: Targa Pipeline Partners GP LLC, its General
Partner By:

/s/ Robert W. Karlovich, III

Name: Robert W. Karlovich, III Title: Chief Financial Officer and Chief
Accounting Officer TARGA PIPELINE FINANCE CORPORATION By:

/s/ Robert W. Karlovich, III

Name: Robert W. Karlovich, III Title: Chief Financial Officer TARGA PIPELINE
OPERATING PARTNERSHIP LP By: Targa Pipeline Partners GP LLC, its General Partner
By:

/s/ Robert W. Karlovich, III

Name: Robert W. Karlovich, III Title: Chief Financial Officer TARGA PIPELINE
MID-CONTINENT HOLDINGS LLC TPL LAUREL MOUNTAIN LLC By:  Targa Pipeline Operating
Partnership LP, its sole member By:  Targa Pipeline Partners GP LLC, its General
Partner By:

/s/ Robert W. Karlovich, III

Name:  Robert W. Karlovich, III Title: Chief Financial Officer

 

5



--------------------------------------------------------------------------------

TARGA MIDKIFF LLC TARGA CHANEY DELL LLC SLIDER WESTOK GATHERING, LLC NOARK
ENERGY SERVICES, L.L.C. TARGA PIPELINE MID-CONTINENT LLC TPL BARNETT LLC TPL
ARKOMA HOLDINGS LLC TPL GAS TREATING LLC TPL SOUTHTEX MIDSTREAM LLC By:  Targa
Pipeline Mid-Continent Holdings LLC, its sole member By:  Targa Pipeline
Operating Partnership LP, its sole member By: Targa Pipeline Partners GP LLC,
its General Partner By:

/s/ Robert W. Karlovich, III

Name: Robert W. Karlovich, III Title: Chief Financial Officer VELMA INTRASTATE
GAS TRANSMISSION COMPANY, LLC VELMA GAS PROCESSING COMPANY, LLC By:  Targa
Pipeline Mid-Continent LLC, its sole member By:  Targa Pipeline Mid-Continent
Holdings LLC, its sole member By: Targa Pipeline Operating Partnership LP, its
sole member By: Targa Pipeline Partners GP LLC, its General Partner By:

/s/ Robert W. Karlovich, III

Name: Robert W. Karlovich, III Title: Chief Financial Officer

 

6



--------------------------------------------------------------------------------

PECOS PIPELINE LLC TESUQUE PIPELINE, LLC By:  TPL Barnett LLC, its sole member
By:  Targa Pipeline Mid-Continent Holdings LLC, its sole member By:  Targa
Pipeline Operating Partnership LP, its sole member By: Targa Pipeline Partners
GP LLC, its General Partner By:

/s/ Robert W. Karlovich, III

Name:  Robert W. Karlovich, III Title: Chief Financial Officer TPL ARKOMA
MIDSTREAM LLC By: TPL Arkoma Holdings LLC By: Targa Pipeline Mid-Continent
Holdings LLC, its sole member By: Targa Pipeline Operating Partnership LP, its
sole member By: Targa Pipeline Partners GP LLC, its General Partner By:

/s/ Robert W. Karlovich, III

Name: Robert W. Karlovich, III Title: Chief Financial Officer TPL SOUTHTEX
PIPELINE COMPANY LLC By: TPL SouthTex Midstream LLC, its sole member By: Targa
Pipeline Mid-Continent Holdings LLC, its sole member By: Targa Pipeline
Operating Partnership LP, its sole member By: Targa Pipeline Partners GP LLC,
its general partner By:

/s/ Robert W. Karlovich, III

Name: Robert W. Karlovich, III Title: Chief Financial Officer

 

7



--------------------------------------------------------------------------------

TPL SOUTHTEX MIDSTREAM HOLDING COMPANY LP TPL SOUTHTEX GAS UTILITY COMPANY LP
TARGA SOUTHTEX MIDSTREAM COMPANY LP TPL SOUTHTEX TRANSMISSION COMPANY LP TPL
SOUTHTEX PROCESSING COMPANY LP By: TPL SouthTex Pipeline Company LLC, its sole
general partner By:  TPL SouthTex Midstream LLC, its sole member By:  Targa
Pipeline Mid-Continent Holdings LLC, its sole member By: Targa Pipeline
Operating Partnership LP, its sole member By: Targa Pipeline Partners GP LLC,
its general partner By:

/s/ Robert W. Karlovich, III

Name:  Robert W. Karlovich, III Title: Chief Financial Officer TPL ARKOMA INC.
By:

/s/ Robert W. Karlovich, III

Name: Robert W. Karlovich, III Title: Chief Financial Officer & Vice President
U.S. BANK NATIONAL ASSOCIATION, as Trustee By:

/s/ Shazia Flores

Name: Shazia Flores Title: Assistant Vice President

 

8